Citation Nr: 0206695	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  96-09 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to an increased (compensable) evaluation for 
Raynaud's disease, bilateral, upper extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from June 1973 to June 1977 
and from October 1984 to November 1992.

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from a November 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which denied a request to reopen 
a claim for service connection for a psychiatric disorder and 
which denied an increased (compensable) evaluation for 
Raynaud's disease.  The Board remanded the claims in January 
1999.  In a January 2001 decision, the Board determined that 
new and material evidence had been submitted to reopen the 
claim for service connection for a psychiatric disability, 
and remanded that claim, as well as the claim for a 
compensable evaluation for service-connected Raynaud's 
disease, for further development of the issues.  The claims 
now return to the Board for appellate review.

During the pendency of this appeal, the RO denied claims of 
entitlement to service connection for peripheral neuropathy, 
carpal tunnel syndrome, and ulnar compression.  The record 
before the Board does not reflect that the veteran disagreed 
with or appealed those determinations, and those issues are 
not before the Board on appellate review.

The Board observes that a note in the file indicates that the 
veteran contacted the RO by telephone in July 2001 to request 
that his claims be withdrawn.  VA regulations governing 
withdrawal of a substantive appeal specify that an appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  However, the veteran has not 
withdrawn the appeal in writing, and the appeal remains 
before the Board.  38 C.F.R. § 20.204 (2001).


FINDINGS OF FACT

1.  The veteran failed to report for a scheduled VA 
psychiatric examination that the Board has determined was 
necessary for proper adjudication of his claim of entitlement 
to service connection for a psychiatric disorder.

2.  The veteran's service-connected Raynaud's disease is not 
manifested by characteristic attacks occurring one to three 
times a week, or occasional attacks of blanching or flushing.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a psychiatric disorder must be denied.  38 U.S.C.A. § 501 
(West 1991); 38 C.F.R. § 3.655 (2001).

2.  The criteria for an increased (compensable) evaluation 
for Raynaud's disease, bilateral, upper extremities, are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 4.104, Diagnostic Code 7117 (2001); 
38 C.F.R. § 4.104, Diagnostic Code 7117 (as in effect prior 
to January 12, 1998); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA provides, among other 
things, that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159).

In this case, the veteran has been notified, including by the 
Board's January 1999 and January 2001 Remand decisions, and 
by a September 2001 supplemental statement of the case 
(SSOC), that there was no medical evidence to substantiate 
the veteran's assertion that he incurred a psychiatric 
disorder in service or to substantiate the claim for an 
increased (compensable) evaluation for Raynaud's disease.  
The Board also notes that, as directed in the Board's January 
1999 remand, the RO requested all evidence identified by the 
veteran.  The veteran referenced Social Security 
Administration (SSA) records, but SSA, in a March 1999 
response to the RO's request for such records, indicated that 
there was no record under the veteran's Social Security 
number.  The RO also scheduled the veteran for additional VA 
examinations.  However, the veteran failed to report for the 
examinations.

The Board has carefully considered the provisions of the VCAA 
in light of the record on appeal, and for the reasons 
expressed, finds that the development of the claim has been 
consistent with the provisions of the new law.  The veteran 
has declined VA examination, has not responded to requests 
that he identify relevant evidence, and does not respond to 
communications from his representative.  As such, the Board 
thus finds that VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.  As 
such, there has been no prejudice to the veteran that would 
warrant a remand, the veteran's procedural rights have not 
been abridged, and the Board will proceed with appellate 
review.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

I.  Service connection for a psychiatric disorder

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2001).

By a rating decision dated in June 1993, service connection 
for a psychiatric disorder (nervous condition) was denied.  
The veteran's request to reopen that claim was granted by the 
Board in a January 2001 decision, which remanded the reopened 
claim for further development, to include a VA examination to 
determine the etiology of the veteran's psychiatric disorder.

In accordance with the Board's January 2001 Remand, the 
veteran was scheduled for a VA psychiatric examination to 
determine whether he had a current psychiatric disorder 
related to his military service.  However, a note in the file 
indicates that on July 12, 2001, the veteran called VA and 
canceled the scheduled examination and indicated that he 
wanted to withdraw his claim.  The veteran was notified, by a 
September 2001 SSOC, that he had failed to report for 
examination, and that evidence from that examination which 
might have been material was not available for consideration.  
The September 2001 SSOC has not been returned as undelivered, 
and the veteran has not provided or identified any additional 
evidence and has not contacted VA to request that any 
examination be rescheduled.  The Board further observes that 
the veteran's representative has indicated that the veteran 
has "had his phone number unlisted" and has refused to 
reply to any and all correspondence from his representative.

VA regulations provide that when a claimant fails to report 
for an examination scheduled in conjunction with a reopened 
claim for a benefit that was previously disallowed, the claim 
shall be denied.  See 38 C.F.R. §  3.655(b).

As the veteran failed to report for the scheduled VA 
psychiatric examination, an examination that was scheduled in 
conjunction with a reopened claim for a benefit that was 
previously disallowed in June 1993, and has offered no good 
reason for the failure to so report, the Board must deny his 
claim for entitlement to service connection for a psychiatric 
disorder.

II.  Compensable evaluation for Raynaud's disease

In accordance with the Board's January 2001 Remand, the 
veteran was scheduled for a VA examination to ascertain the 
nature and severity of his service-connected Raynaud's 
disease.  Although the veteran failed to appear for the 
examination, the Board notes that he has reported for other 
VA examinations conducted during the pendency of this appeal.  
As such, the Board finds that denial of this claim under 
38 C.F.R. § 3.655 is not required.

In a June 1993 rating decision, the RO granted service 
connection for Raynaud's disease, both hands, and assigned a 
noncompensable evaluation that has remained in effect since 
that time.

A September 1995 private EMG (electromyography)/nerve 
conduction study noted that the study was limited due to the 
veteran's inability to tolerate needle examination, but that 
the results were most consistent with multifocal peripheral 
neuropathy, possibly representing carpal tunnel syndrome and 
bilateral ulnar nerve compression.

On VA examination conducted in October 1995, the skin 
temperature in both hands was normal, and the skin color of 
the left hand appeared normal, but the skin on the right hand 
had a bluish tinge.  There was hypoesthesia of the right 
ulnar nerve region and lack of vibratory sensation in the 
right arm from the fingers to just below the elbow.  Grip in 
the right hand was considerably limited.  The examiner 
assigned a diagnosis of history of Raynaud's disease since 
1988, presently under treatment, symptomatic.

September 1995 and October 1995 private outpatient treatment 
notes reflect that the veteran complained of increased 
soreness and pain in the hands and pain in the fingers.  He 
reported that VA providers had advised him to wear gloves to 
keep his hands warm.

During a March 1996 RO hearing, the veteran testified that 
his hands would become red, then white and cold, and he would 
get ulcers.  The representative noted that the veteran's 
hands appeared red.  The veteran pointed out areas on the 
hands that he testified were scars from healed ulcers.  

On VA examination conducted in April 1999, the veteran 
described persistent symptoms, including pain and ulcers on 
the back of his hands and between his fingers.  He reported 
similar symptoms, but to a lesser degree, in his feet.  The 
veteran's skin temperature and capillary refill were 
described as relatively normal.  Arterial pulses were within 
normal limits.  There were small superficial ulcers on the 
back of the right hand near the level of the wrist.  The 
examiner stated that the veteran did not have evidence of 
skin breakdown or ulceration at the typical location one 
would expect with Raynaud's disease, specifically, at the 
ends of the fingers.  The examiner noted that the temperature 
of the examination office was relatively normal and color 
changes characteristic of Raynaud's phenomenon could not be 
elicited.  The examiner suggested that objective testing to 
establish a diagnosis of Raynaud's phenomenon might be 
appropriate.  The examiner stated that Raynaud's phenomenon 
was not affecting the veteran's function "a great deal," as 
there was no tissue loss due to ulceration and noted that 
ulcerations on the back of the hands would be "very unusual" 
for Raynaud's.  The examiner also noted that the veteran 
described weakness of the hands, but stated that he did not 
believe this symptom could be attributed to Raynaud's.

On VA examination conducted in June 1999, the veteran stated 
he experienced approximately five episodes a week during 
which upon exposure to cooler temperatures or cold water his 
fingers would turn red, then white, and eventually blue.  He 
reported pain and numbness when this occurred.  The veteran 
reported that the symptoms would gradually subside, but 
stated that when they were severe enough, his skin would 
break down on the dorsal aspect of his hands.  There was some 
erythema of the dorsal aspect of the hands and feet.  The 
examiner stated that the veteran's symptoms as reported were 
suggestive of Raynaud's phenomenon but noted that the office 
temperature could not be made cold enough to test for 
Raynaud's phenomenon.  In October 1999, the examiner provided 
an addendum indicating that the skin findings could be due to 
Raynaud's phenomenon, if the diagnosis was confirmed, but 
that weakness of the hands is a rare symptom in Raynaud's and 
was not likely to be due to Raynaud's.

During the pendency of the veteran's appeal, the rating 
criteria for evaluating diseases of the arteries and veins 
were revised, effective January 12, 1998.  When the law or 
regulations change after a claim has been filed, but before 
the appeal process has been concluded, the version more 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary to do otherwise 
and the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The rating criteria for residuals of cold injury were again 
amended, effective August 13, 1998, in order to incorporate 
additional comments VA had received on the proposed criteria.  
See 63 Fed. Reg. 37,778 (July 14, 1998).  The additional 
amendment clarifies that disabilities that have been 
diagnosed as the residual effects of cold injury, such as 
Raynaud's phenomenon, muscle atrophy, etc., should be 
separately evaluated unless they are used to support an 
evaluation under Diagnostic Code 7122.  Id.  It was also 
noted that arthralgia is but one type of pain that will 
satisfy the evaluation criterion.  63 Fed. Reg. at 37,779.

Prior to January 12, 1998, a 20 percent evaluation was 
appropriate for Raynaud's disease with occasional attacks of 
blanching or flushing, and a 40 percent evaluation required 
frequent vasomotor disturbances characterized by blanching, 
rubor and cyanosis.  38 C.F.R. § 4.104, Diagnostic Code 7117 
(as in effect prior to January 12, 1998).

Under the revised criteria effective January 12, 1998, a 10 
percent evaluation is provided for Raynaud's syndrome when 
there are characteristic attacks occurring one to three times 
a week.  A 20 percent evaluation is provided for 
characteristic attacks occurring four to six times a week.  A 
40 percent evaluation is provided when there are 
characteristic attacks occurring at least daily.  38 C.F.R. § 
4.104, Diagnostic Code 7117 (2001).

According to the note following the criteria, characteristic 
attacks consist of sequential color changes of the digits of 
one or more extremities lasting minutes to hours, sometimes 
with pain and paresthesias and precipitated by exposure to 
cold or by emotional upsets.  Further, the note dictates that 
these evaluations are for the disease as a whole, regardless 
of the number of extremities involved or whether the nose and 
ears are involved.  Id. 

The Board finds that there is minimal objective confirmation 
that the veteran has current manifestations of Raynaud's 
disease.  VA examiners have indicated that the veteran's 
reports of symptoms were suggestive of Raynaud's, but that 
there have been no objective findings to confirm those 
reports.  In fact, the medical evidence of record suggests 
that Raynaud's disease is not the cause of the veteran's 
complaints of pain and weakness in the hands.  Given the 
clear medical opinions of record that the ulcerations and 
weakness the veteran is complaining of are not typical of 
Raynaud's disease, the evidence is against attributing the 
veteran's complaints and symptoms to his service-connected 
disability.

The Board notes that the veteran's complaints that he has 
skin symptoms several times weekly would entitle him to a 
compensable evaluation if there were objective evidence of 
these symptoms.  However, the veteran declined to participate 
in an examination which might have provided such evidence.  
As such, the record does not reflect that the veteran's 
service-connected Raynaud's syndrome is manifested by 
characteristic attacks occurring one to three times a week, 
or occasional attacks of blanching or flushing as required 
for a compensable evaluation under Diagnostic Code 7117 under 
either the old or the new criteria.  Under the circumstances, 
the claim for a compensable evaluation for Raynaud's disease 
is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased (compensable) rating must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App 49 (1990).

ORDER

Service connection for a psychiatric disorder is denied.

An increased (compensable) evaluation for Raynaud's disease 
is denied.




		
	DAVID S. NELSON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

